Action to recover damages for breach of contract to procure deed from owners of land conveying the same to plaintiff.
From judgment on an adverse verdict plaintiff appealed to the Supreme Court.
The only exceptions set out and discussed in the brief filed for plaintiff in this Court are to instructions of the court in the charge to the jury. Other exceptions appearing in the case on appeal are abandoned. Rule 28.
The contract is in writing; its execution is admitted, and it is free from ambiguity. It was correctly construed by the court, as a contract to procure from the owners within thirty days a deed conveying the land to plaintiff, or upon failure to do so, to return to plaintiff the money paid to defendants on the purchase price. There was evidence tending to show that defendants had not breached the contract, and are therefore not liable to plaintiff for damages. The evidence was submitted by the court under instructions which are free from error. The judgment in accordance with the verdict is affirmed.
No error.